Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
23, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00705-CV


                  IN THE INTEREST OF A.A.A., A CHILD

                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-50346


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed May 22, 2018. On August 16, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.